                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION (AKRON)

IN RE:                                        )              CASE NO. 20-BK-51710
                                              )
MASTER AUTO, LLC                              )
                                              )              CHAPTER 7
                                              )
                                              )
                       Debtor                 )              JUDGE: KOSCHIK


                                   OBJECTION TO CLAIM

         Now come Debtor, Master Auto, LLC, by and through counsel, who humbly Objects to

the proof of claim filed in this case by the Ohio Department of Taxation and in states:

         1. This case was commenced by the filing of a bankruptcy petition on September 13,

2020.

         2. The Ohio Department of Taxation filed a purported proof of claim (Claim No: 1) in

the amount of $67,047.66 for estimated delinquent sales taxes.

         3. Debtor Objects to Claim No: 1 because the purported delinquent sales taxes are

estimates based upon the incorrectly-held assumption that Master Auto was a viable, functioning

entity after ceasing operations in June, 2019. The State of Ohio Department of Taxation assumes

Master Auto had sales after June, 2019, and then estimates those sales to be in the amount shown

in the claim’s addendum page. In reality, Master Auto closed in June, 2019, and had no sales

after that month, and thus has no sales tax obligation after June, 2019.

         Wherefore, Master Auto respectfully requests this Court: (1) sustain Master Auto’s

objection to the State of Ohio Department of Taxation’s proof of claim; (2) disallow the claim as

a legally unenforceable debt; and (3) grant any other such relief as the Court determines just and

proper, including reasonable attorney’s fees for bringing this objection.

                                                                                                1


20-51710-amk       Doc 34     FILED 02/21/21      ENTERED 02/21/21 06:59:42           Page 1 of 2
Date: February 21, 2021

                                                   Respectfully Submitted,



                                                          /s/ Mark Graziani
                                                   Mark F. Graziani #0092927
                                                   Graziani Law, LLC
                                                   P.O. Box 1158
                                                   Norton, OH 44203
                                                   (330) 571-3350 (cell)
                                                   mark_graziani@yahoo.com

                                                   Attorney for Debtor




                                                                                      2


20-51710-amk     Doc 34   FILED 02/21/21   ENTERED 02/21/21 06:59:42         Page 2 of 2
